CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?121018517188968-...
                       Case 1:17-cr-00229-AT-CMS Document 361 Filed 10/20/20 Page 1 of 1




                                                1:17-cr-00229-AT-CMS
                                                  USA v. Wheat et al
                                             Honorable Catherine M. Salinas

                                         Minute Sheet for proceedings held on 10/20/2020.


              TIME COURT COMMENCED: 1:02 P.M.
              TIME COURT CONCLUDED: 1:49 P.M.                     TAPE NUMBER: Zoom
              TIME IN COURT: 00:47                                DEPUTY CLERK: Angela Smith
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):               [1]Jared Wheat NOT Present at proceedings
                                     [2]John Brandon Schopp NOT Present at proceedings
                                     [3] Hi-Tech Pharmaceuticals, Inc. NOT Present at proceedings
         ATTORNEY(S)                Kelly Connors representing USA
         PRESENT:                   D'Juan Jones representing USA
                                    Nathan Kitchens representing USA
                                    Arthur Leach representing Hi-Tech Pharmaceuticals, Inc.
                                    Arthur Leach representing Jared Wheat
                                    Warren Lietz representing John Brandon Schopp
                                    Bruce Morris representing Jared Wheat
                                    Jack Wenik representing Hi-Tech Pharmaceuticals, Inc.
                                    Jack Wenik representing Jared Wheat
         PROCEEDING
                                    Status Conference held.
         CATEGORY:




1 of 1                                                                                                            10/22/2020, 1:11 PM
